Citation Nr: 0901792	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  04-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, to include as secondary to 
service-connected disability.

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected lumbar spine impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from November 1982 to March 
1983.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, and from a rating decision dated in 
August 2007 by the Appeals Management Center (AMC) in 
Washington, D.C.  The June 2003 rating decision denied the 
veteran's claim for a rating in excess of 40 percent for 
lumbar spine impairment, and the August 2007 rating decision 
denied the veteran's claim for service connection for 
degenerative disc disease of the lumbar spine, to include as 
secondary to service-connected disability.
 
This case was the subject of Board remands dated in October 
2006 and March 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9 received in July 2008, the veteran requested a 
hearing at a local VA office before a member (Veterans Law 
Judge) of the Board (Travel Board or videoconference 
hearing).  There is nothing in the record to indicate that 
the requested hearing has been scheduled, or that he has 
withdrawn his request for such a hearing.  38 C.F.R. 
§ 20.704(b),(e).  In view of the foregoing, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

Schedule the veteran for either a Travel 
Board hearing or videoconference hearing 
(whichever the veteran elects) at the RO 
before a Veterans Law Judge of the Board, 
in accordance with the docket number of 
this case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




